EXHIBIT 10.2

LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into this            day of
            , 2009, by BOSTWICK LABORATORIES, INC., a Delaware corporation
(“Tenant”), and COMMONWEALTH BIOTECHNOLOGIES, INC., a Virginia corporation
(“Landlord”).

In consideration of the rents hereinafter reserved and the agreements
hereinafter set forth, Landlord and Tenant mutually agree as follows:

1. SUMMARY OF TERMS.

The following is a summary of the terms of this Lease. The terms used herein
shall have the meanings as set forth in greater detail in the Sections,
subsections, and paragraphs of this Lease that follow and shall be governed by
and subject to such provisions.

1.1. Basic Rent: $579,492.00

1.2. Basic Rent Adjustment: 2.5% per annum.

1.3. Monthly Installment of Basic Rent: One-twelfth (1/12) of Basic Rent.

1.4. Notice Addresses:

 

  (a) Tenant:   

Bostwick Laboratories, Inc.

c/o David G. Bostwick, M.D., M.B.A., CEO

4355 Innslake Drive

Glen Allen, Virginia 23060

Fax: (        )         -        

  With a copy to:   

Wyatt S. Beazley IV

Williams Mullen

1021 E. Cary Street

Richmond, Virginia 23219

Fax: (804) 783-6507

  Landlord:   

Commonwealth Biotechnologies, Inc.

c/o James H. Brennan

601 Biotech Drive

Richmond, Virginia 23235

Fax: (804) 915-3830



--------------------------------------------------------------------------------

  With a copy to:        

Bradley A. Haneberg, Esquire

Kaufman & Canoles, A Professional Corporation

Three James Center, Suite #1206

1051 East Cary Street

Richmond, Virginia 23219

Fax: (804) 771-5777

1.5. Premises: That certain real property situated in the County of
Chesterfield, Virginia on an approximately 4.592 acre parcel of land, commonly
known as 601 Biotech Drive, Richmond, Virginia 23235, including, (i) all
existing improvements located thereon, including, without limitation the
existing free standing office building of approximately 32,194 square feet (the
“Building”) and (ii) all existing exterior areas, including, without limitation,
all parking lots, driveways, sidewalks, other paved areas, landscaped areas, and
loading dock areas (the “Exterior Areas”). Landlord shall have access to the
portions of the Building identified as Rooms 150, 151, 132, 133, 134, 194 and
197 for Landlord’s use in connection with its maintenance and administrative
obligations under this Lease.

Notwithstanding the foregoing, Landlord and Tenant agree that for the one
hundred eighty (180) day period commencing on the Commencement Date (the
“Reservation Period”), Landlord shall have (i) exclusive access to the following
areas of the Building: (i) those rooms of the Building identified and designated
as Room Numbers 201, 203, 205, 207 and 107 (collectively, the “Reserved Rooms”)
and non-exclusive access (ii) to such areas of the Building as are necessary to
permit Landlord’s access to the Reserved Rooms and (iii) to such Exterior Areas
as are necessary to permit Landlord’s use and enjoyment of the Reserved Rooms.
Landlord shall have the option to extend the Reservation Period for an
additional six (6) month period (the “Extended Reservation Period”) by delivery
of written notice to Tenant on or before the date which is thirty (30) days
prior to the expiration of the Reservation Period. During the Extended
Reservation Period, the Tenant’s Monthly Installment of Basic Rent shall be
reduced by $18 per square foot of the Reserved Rooms. On or before the
expiration of the Reservation Period, or the Extended Reservation Period, if
applicable, Landlord shall remove all personal property of the Landlord located
in the Reserved Rooms.

1.6. Term or Lease Term: Five (5) years, plus such additional Extension Term as
further described and defined in Section 3 below.

1.7. Landlord’s Agents: Landlord’s Agents shall mean Landlord’s agents,
employees, contractors, licenses, and invitees.

1.8. Tenant’s Agents: Tenant’s Agents shall mean Tenant’s agents, employees,
contractors, licenses, and invitees.

1.9. Deposit: $144,873

 

2



--------------------------------------------------------------------------------

1.10. Default Rate: Per annum interest rate listed as the base rate on corporate
loans at large U.S. money center commercial banks as published from time to time
under “Money Rates” in The Wall Street Journal plus three percent (3%), but in
no event greater than the maximum rate permitted by law. In the event The Wall
Street Journal ceases to publish such rates, Landlord shall choose at Landlord’s
sole discretion a similar publication which publishes such rates.

2. LEASED PREMISES.

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises.

3. TERM AND EXTENSION OPTIONS.

3.1. Term. The initial term of this Lease (the “Initial Term” and including any
Extension Term as provided below, the “Term”) shall commence on the Commencement
Date which shall be the date Tenant acquires the Premises from Landlord (the
“Commencement Date”). The Initial Term shall be five (5) years, plus the part of
the month, if any, from the Commencement Date through the last day of the month
immediately prior to the first full calendar month of the Initial Term. The
Initial Term shall end at midnight on the last day of the Initial Term (the
“Termination Date”), unless earlier terminated pursuant to any other provision
of this Lease or pursuant to law.

3.2 Extension Options. Landlord hereby grants to Tenant one option to extend the
Term for a period of five (5) years (“Extension Term”), commencing upon the
expiration of the Initial Term. Provided that (i) Tenant is not then in default
under this Lease and no event has occurred which, with notice or the passage of
time or both, would constitute a default by Tenant under this Lease (provided,
however, in the event Tenant has failed two times in any twelve month period
during the Term of this Lease to pay Basic Rent timely as required pursuant to
Section 13.1(a) below, Landlord shall have the right to approve or deny Tenant’s
request to extend the Term of this Lease), and (iii) at the time of Tenant’s
exercise of the Extension Term, there has been no material adverse change in
Tenant’s financial condition, Tenant may exercise the foregoing option by
written notice to Landlord at least twelve (12) months prior to the expiration
of the Initial Term.

If the Initial Term is extended by reason of the foregoing, all of the terms and
conditions of this Lease shall continue in full force and effect to the end of
the Extension Term, except that the Basic Annual Rent for each year of the
Extension Term shall represent an increase of 2.5% over the Basic Annual Rent
for the previous year.

4. RENT.

4.1. Basic Rent. Tenant shall pay to Landlord during the Term of this Lease the
Basic Rent, payable in advance in equal Monthly Installments of Basic Rent,
without notice, demand, abatement, deduction or set-off, on the first day of
each and every calendar month during the Term of this Lease; provided, however,
that if the Term of this Lease shall commence on a day other than the first day
of a month, the first payment shall include any prorated Basic Rent for the
period from the Commencement Date to the first day of the first full calendar
month of the Term. “Rental Year” is defined as each twelve (12) full calendar
month period occurring during the Term of this Lease, with the first Rental Year
commencing as of the Commencement Date and including any initial partial
calendar month.

 

3



--------------------------------------------------------------------------------

4.2. Basic Rent Adjustment. Commencing with the second Rental Year and
continuing each Rental Year thereafter for the remainder of the Term, including
any Extension Term, the Basic Rent shall be increased by an amount equal to the
product of the Basic Rent Adjustment and the Basic Rent paid by Tenant during
the Rental Year preceding each annual increase.

4.3. Late Charge. If Tenant fails to make any payment of Basic Rent on or before
the date when payment is due and such failure continues for five (5) days after
the date when such payment is due, then Tenant shall pay to Landlord, as
Additional Rent, a late charge to cover extra administrative costs and loss of
use of funds equal to five percent (5%) of the amount due for the month or
portion thereof that such amount is past due and, additionally, such unpaid
amounts shall bear interest at the Default Rate from the due date thereof to the
date of payment. Tenant further shall be responsible for the payment of any
reasonable legal expenses and management fees incurred by Landlord in collecting
any delinquent Rent due hereunder.

4.4. Payment. All Basic Rent, adjusted Rent and Additional Rent (as hereinafter
defined) shall be paid to Landlord by Tenant when due, without deduction or
offset, in lawful money of the United States, at Landlord’s address for Notice
or such other place as Landlord may from time to time designate in writing.

4.5. Survival. The obligation of Tenant with respect to the payment of past due
Basic Rent, adjusted Rent and Additional Rent shall survive the termination of
this Lease.

4.6. Additional Rent. The term “Additional Rent” shall include, but not be
limited to (i) the late payment fee, if any, under Section 4.3; (ii) taxes;
(iii) insurance premiums; and (iv) all other costs and expenses which Tenant
assumes, agrees or is required to pay to Landlord pursuant to this Lease. In the
event of nonpayment of Additional Rent, Landlord shall have all the rights and
remedies herein provided for in case of nonpayment of Rent.

4.7. Deposit. Landlord hereby acknowledges receipt from Tenant of the Deposit.
In no instance shall the amount of such Deposit be considered a measure of
liquidated damages. Landlord may apply all or any part of the Deposit in total
or partial satisfaction of any Event of Default by Tenant. The application of
all or any part of the Deposit to any Event of Default of Tenant under this
Lease shall not deprive Landlord of any other rights or remedies Landlord may
have nor shall such application by Landlord constitute a waiver by Landlord. If
all or any part of the Deposit is applied to an obligation of Tenant under this
Agreement due to an Event of Default then Landlord shall have the right to call
upon Tenant to restore the Deposit to its original amount in cash by giving
written notice to Tenant, in which case Tenant shall immediately restore the
Deposit. The Deposit does not have to be held by Landlord in an interest-bearing
or segregated account. Landlord shall be entitled to the full use of the Deposit
plus accrued interest, if any, upon an Event of Default by Tenant. It is
understood and agreed that should Landlord convey its interest under this Lease,
the Deposit may be turned over by Landlord to Landlord’s grantee or transferee,
and upon any such delivery of the Deposit, Tenant hereby releases Landlord
herein named of any and all liability with respect to the Deposit, its
application and return, and Tenant

 

4



--------------------------------------------------------------------------------

agrees to look solely to such grantee or transferee, provided that such
transferee assumes the obligations of Landlord under this Lease. This provision
shall also apply to subsequent grantees and transferees. Within thirty (30) days
after the expiration of the Term, Landlord will return to Tenant the balance of
the Deposit not previously applied as provided herein.

4.8. Triple Net Lease. Except for the obligations of Landlord expressly set
forth herein, this Lease is a “triple net lease” and Landlord shall receive the
Basic Rent as net income from the Premises, not diminished by any expenses other
than payments under any mortgages, and Landlord is not and shall not be required
to render any services of any kind to Tenant unless expressly provided for
herein. The term “Rent” as used in this Lease means the Basic Rent, Additional
Rent, real estate taxes, maintenance expenses and any other sums payable by
Tenant to Landlord or any other person or entity pursuant to this Lease, all of
which shall be deemed Rent for purposes of Landlord’s rights and remedies with
respect thereto.

5. TAXES, ASSESSMENTS AND UTILITIES.

5.1. Taxes and Assessments. Tenant shall pay (i) all real estate and property
taxes assessed against the Premises to Landlord or to the appropriate locality
if so directed by Landlord immediately upon receipt of an invoice therefore and
(ii) all assessments by the property association under the Gateway Centre Office
Park Protective Covenants dated December 29, 1997 recorded at Deed Book 3186
Page 727, of Chesterfield County, Virginia land records (the “Restrictive
Covenants”).

5.2 Utilities. Tenant shall pay directly for all charges for electricity, water,
sewer, heat, gas and/or any other utility which is metered to the Premises.
Tenant shall have all meters serving the Premises placed in Tenant’s name as of
the date Tenant takes occupancy of the Premises. Any payments made by Landlord
due to Tenant’s failure to pay a utility bill are to be reimbursed by Tenant
within ten (10) days of notice, and shall accrue interest at the Default Rate,
pro-rated from the date of payment by Landlord to the date of reimbursement. The
Landlord shall not be liable for failure to furnish, or for suspension or delays
in furnishing, any of the above services to the Premises caused by breakdown,
maintenance or repair work or strike, riot, civil commotion, or any cause or
reason whatever beyond the control of the Landlord unless the interruption of
services is caused solely by Landlord’s gross negligence and Tenant is unable to
operate its business in the Premises, in which case the Rent shall abate for the
period of time that such services are interrupted.

6. USE, CARE AND REPAIR OF PREMISES BY TENANT.

6.1 Permitted Uses. Tenant shall use and occupy the Premises solely for
laboratory and/or office purposes in accordance with applicable zoning
regulations and for no other purpose. Tenant shall not do, or permit anything to
be done in or on the Premises, or bring or keep anything therein which will, in
any way, obstruct, injure, or interfere with the rights of Landlord or other
tenants, or conflict with the laws, rules or regulations of any federal, state
or county authority. Furthermore, the Premises shall not be used in any way
which may violate any Certificate of Occupancy or other governmental
requirements or restrictions of record or violate or conflict with any
insurances relating to or insuring the Premises.

 

5



--------------------------------------------------------------------------------

6.2 Care of Premises.

Notwithstanding anything to the contrary contained herein, the Tenant, at its
sole cost, will keep, maintain and preserve the Premises in a first class
condition. The Tenant, at its sole cost and expense, will (i) make all repairs
and replacements and fix all damage to the exterior of the Premises (including,
but not limited to, the roof, gutters, downspout and outside walls, windows,
doors, parking area and grounds), (ii) provide window washing for the interior
of the Premises, (iii) make all repairs and replacements and fix all damage to
the interior of the Premises and any installations, improvements, equipment or
facilities therein, including but not limited to interior walls, doors and
windows, floors, floor coverings, light bulbs, plumbing fixtures, and electrical
fixtures, (iv) repair or replace any broken windows, (v) repair damage to the or
Premises caused by the negligence or willful misconduct of the Tenant or its
employees, agents, guests or invitees during the Term and (vi) maintain parking
and landscape areas, lighting, sidewalks and driveways. Tenant, at its sole
cost, will also keep, maintain and preserve the heating, ventilation and air
conditioning system and equipment (“HVAC”) in good order and repair and shall at
all times keep in full force and effect a customary HVAC preventative
maintenance contract with a licensed contractor, which contract and contractor
shall be acceptable to Landlord in all respects. Tenant shall comply with all
laws, ordinances, rules or regulations of any governmental authority and the
Restrictive Covenants required of either the Landlord or the Tenant relative to
the repair, maintenance and replacement in the Premises.

Notwithstanding the foregoing, Tenant’s maintenance obligations hereunder shall
not include: (1) repairs or replacements directly resulting from the negligence
or willful misconduct of Landlord or Landlord’s Agents, (2) repairs or
replacements for which Landlord may be reimbursed by any insurance required to
be carried hereunder or actually carried by Landlord or (3) the costs in excess
of One Thousand Five Hundred and No/100 Dollars ($1,500.00) per occurrence for
repairs or replacements. Landlord shall be responsible for the cost of such
maintenance and repairs in excess of One Thousand Five Hundred and No/100
Dollars ($1,500.00), provided, however, that Landlord’s responsibility for
maintenance and repairs in excess of Four Thousand and No/100 Dollars
($4,000.00) per occurrence be conditioned upon Tenant’s delivery of written
evidence from a commercial contractor reasonably acceptable to Landlord that
such maintenance or repairs are necessary to maintain the Premises in a first
class condition. In no event shall Tenant be liable for more than (i) One
Hundred Twenty-Five Thousand and No/100 Dollars ($125,000.00) in maintenance and
repairs to the Premises during the Initial Term and (ii) One Hundred Twenty-Five
Thousand and No/100 Dollars ($125,000.00) in maintenance and repairs to the
Premises during the Extension Term.

6.3. Landlord and Tenant’s Right to Repair. Landlord or Tenant shall give the
other party thirty (30) days written notice to commence to make repairs required
by Section 6.2, and if the party responsible for making the repairs fails to
commence to make such repairs within such time period, the party requesting the
repairs may, at its option, make such repairs, and the party responsible for
making the repairs shall pay the other party, on demand, the actual costs in
making such repairs plus a fee of fifteen percent (15%)

 

6



--------------------------------------------------------------------------------

to cover overhead. Landlord has no obligation and has made no promise to alter,
remodel, improve, repair, decorate, or paint the Premises or any part thereof,
except as specifically set forth in this Lease.

6.4. Hazardous Materials. Tenant certifies, represents and warrants that it
shall not generate, use, store or dispose of any Hazardous Materials in or about
the Premises, other than in accordance with applicable laws. “Hazardous
Materials” means (i) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.), as amended from
time to time, and regulations promulgated thereunder; (ii) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended from time to
time, and regulations promulgated thereunder; (iii) any “regulated substance” as
defined by the Code of Virginia of 1950, as amended, §62.1-44.34:8, and
regulations promulgated thereunder; (iv) any “hazardous substance” as defined by
the Virginia Waste Management Act, Code of Virginia of 1950, as amended,
§10.1-1400, et seq., and regulations promulgated thereunder; (v) any substance
the presence of which on the Premises is prohibited by any law similar to those
set forth in this definition; and (vi) any other substance which by law requires
special handling in its collection, storage, treatment, or disposal. The within
covenants shall survive the expiration of earlier termination of the Lease Term.
Tenant hereby agrees that it shall be fully liable for all costs, expenses,
damages or liabilities related to the use, storage and disposal of Hazardous
Materials kept in or about the Premises by Tenant, whether or not the same may
be permitted by this Lease, and Tenant shall give notice to Landlord within five
(5) business days of becoming aware of any violation of the provisions of this
Section 6.4, provided, however, in the case of an emergency, Tenant shall give
immediate notice to Landlord of any violation of the provisions of this
Section 6.4. Tenant shall defend (at Landlord’s option), indemnify and hold
harmless Landlord and Landlord’s Agents from and against any claims, demands,
administrative orders, judicial orders, penalties, fines, judgments,
liabilities, settlements, damages, costs or expenses (including without
limitation, loss or restriction on the use of rentable space or of any amenity
of the Premises and sums paid in the settlement of claims, attorneys’ (limited
to reasonable fees), consultants’ and experts’ fees, court costs and other
litigation expenses) of whatever kind or nature, known or unknown, contingent or
otherwise arising out of, or in any way related to the following , (i) the
presence, disposal, storage, discharge, spill, release or threatened release of
any such Hazardous Materials by Tenant that are on, from or affecting the soil,
water, vegetation, buildings, personal property, persons, animals or otherwise
or arise from a breach by Tenant of Tenant’s obligations under this Section;
(ii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to Tenant’s discharge of the Hazardous
Materials or a breach by Tenant of Tenant’s obligations under this Section;
(iii) any lawsuit brought or threatened, settlement reached or governmental or
quasi-governmental order relating to the Tenant’s discharge of Hazardous
Materials or a breach by Tenant of Tenant’s obligations under this Section; or
(iv) any violation by Tenant of any laws applicable thereto. The provisions of
this Section 6.4 shall be in addition to any other obligations and liabilities
Tenant may have to Landlord at law, in equity or pursuant to this Lease and
shall survive the transactions contemplated herein and shall survive the
termination of this Lease.

6.5. Surrender. At the expiration or earlier termination of the Term of this
Lease, Tenant shall peaceably surrender the Premises in broom clean condition
and good order and repair and otherwise in the same condition as the Premises
were upon the commencement of this Lease, except (i) ordinary wear and tear, and
(ii) damage by fire or other casualty to the extent there is actually paid to
Landlord, to repair any damage to the Premises, sufficient net proceeds from the
policies of insurance which Landlord maintains under the provisions of this
Lease.

 

7



--------------------------------------------------------------------------------

6.6. Removal of Tenant’s Improvements. If, Landlord elects to require that
alterations, installations, changes, replacements, additions or improvements to
the Premises after the date of this Lease be removed at the termination of this
Lease, then Tenant hereby agrees to cause the same to be removed at its sole
cost and expense. If Tenant fails to remove the same, then Landlord may cause
them to be removed at Tenant’s expense, and Tenant hereby agrees to reimburse
Landlord for the cost of such removal, together with all and any damages which
Landlord may suffer and sustain by reason of Tenant’s failure to remove the
same. Alternatively, Landlord may elect that all or any of such alterations,
installations, changes, replacements, additions to or improvements made by
Tenant to the Premises shall remain at the termination of this Lease and not be
removed. Notwithstanding the foregoing, Landlord’s election to require the
removal of any alteration, installation, change, replacement, addition or
improvement or to require that the same shall not be removed must be made at the
time Tenant gives notice to Landlord of such improvement. Tenant shall surrender
to Landlord all keys for the Premises at the place then fixed for the payment of
Rent and shall notify Landlord in writing of all combinations or codes for any
other locks or alarm systems, if any, installed in the Premises. Tenant’s
obligations to observe and perform the covenants set forth in this Section 6.6
shall survive the expiration or earlier termination of this Lease.

6.7. Removal of Personal Property. At the expiration or earlier termination of
the Term of this Lease, Tenant shall immediately remove all of Tenant’s Personal
Property (defined in Section 8.3 herein) which it owns and is permitted to
remove from the Premises under the provisions of this Lease and, failing to do
so, Landlord at its option may either (i) cause that property to be removed at
the risk and expense of Tenant (both as to loss and damage) in which case Tenant
hereby agrees to pay all reasonable costs and expenses incurred thereby,
including sums paid to store the property elsewhere, together with the costs of
any repairs to the Premises caused by the removal of the property; (ii) upon
five (5) days written notice to Tenant, which the parties agree is commercially
reasonable, sell at public or private sale any or all of such property, whether
exempt or not from sale under execution or attachment (such property being
deemed charged with a lien in favor of Landlord for all sums due hereunder) with
the proceeds to be applied as set forth in Subsection 13.2, or (iii) at
Landlord’s option, title shall pass to Landlord. Notwithstanding the above,
Landlord shall not be liable for and Tenant shall defend (at Landlord’s option),
indemnify and hold Landlord harmless against any damage, destruction, or the
removal by third parties of any property belonging to Tenant remaining in the
Premises after the Lease expires or is terminated whether or not Landlord
removes the property from the Premises into storage. Tenant shall be responsible
for all expenses, costs and/or rent associated with Landlord’s storing any of
Tenant’s property.

7. LOSS, DAMAGE AND INJURY.

To the maximum extent permitted by law, Tenant shall occupy and use the Premises
at Tenant’s own risk. All property of Tenant, its employees, agents or invitees,
or of any other person located in or on the Premises, shall be and remain at the
sole risk of Tenant or such employee, agent, invitee or other person. Subject to
Landlord’s obligations under Section 6.2, Tenant hereby expressly

 

8



--------------------------------------------------------------------------------

agrees that Landlord and its agents, servants and employees shall not be liable
or responsible for, and Tenant does hereby indemnify, defend (at Landlord’s
option and with choice of counsel) and hold harmless Landlord from, any damage
or injury to the person or property of Tenant, or its Agents, directly or
indirectly caused by (a) dampness or water in any part of the Premises;
(b) bursting, leaking or overflowing of water, sewer, steam, gas or sprinkler
pipes and heating or plumbing fixtures; (c) air-conditioning or heating
failures; (d) interference with light, air or other incorporeal hereditaments;
(e) operations in the construction of any public or quasi-public work; (f) theft
or other crime, whether violent or non-violent in nature; (g) fire, accident,
natural disorder or other casualty; (h) latent or apparent defect or change of
condition in the Premises; (i) the acts or omissions of other persons on the
Premises; and (j) any other source, circumstance or cause whatsoever unless
caused by the gross negligence of Landlord or its agents.

8. ALTERATIONS.

8.1. Alterations. Tenant shall not make or permit any other improvements,
alterations, fixed decorations, substitutions or modifications, structural or
otherwise, to the Premises (“Alterations”) without the prior written approval by
Landlord of complete and final plans and specifications prepared and submitted
by Tenant, which approval may not be unreasonably withheld, conditioned or
delayed. All Alterations shall be made by Landlord or Tenant’s contractor (which
has been approved by Landlord) at Tenant’s sole cost, payable by Tenant only
after Tenant has obtained all necessary permits from governmental authorities
for the Alterations. Notwithstanding anything to the contrary contained in this
Section, Tenant shall have the right from time to time and at any time, without
Landlord’s consent, to perform the following work within the Premises, provided
such work does not affect the base building structure or systems, including but
not limited to, the HVAC, mechanical, electrical and plumbing systems:
(i) install, remove and relocate nonstructural office partitioning, (ii) paint
and install wall coverings, (iii) install and remove office furniture,
(iv) relocate electrical outlets, (v) install and remove work stations,
(vi) install and remove Tenant’s equipment (including office equipment and
laboratory equipment and instruments used in the operation of Tenant’s business)
and perform cable pulls in connection therewith, and (vii) install and remove
carpeting and other floor coverings.

If any mechanic’s lien is filed against the Premises for work or materials
furnished to Tenant (other than by Landlord) the lien shall be discharged by
Tenant within thirty (30) days after Tenant receives written notice of the lien,
solely at Tenant’s expense, by either paying off or bonding off the lien. Should
Tenant fail to discharge any lien within thirty (30) days of Tenants receipt of
notice of its filing, then, in addition to Landlord’s other remedies, Landlord
shall have the right, but not the obligation, to discharge said lien at Tenant’s
expense and Tenant shall pay on demand, as Additional Rent, any amount plus the
Default Rate paid by Landlord for the discharge or satisfaction of any such
liens, and all attorney’s fees and other costs and expenses of Landlord
reasonably incurred in defending any such action or in obtaining the discharge
of such lien.

8.2. Title. Any Alterations, fixtures and improvements installed or located in
the Premises by or on behalf of Landlord or Tenant, other than Tenant’s Personal
Property, (a) shall immediately become the property of Landlord and (b) shall
remain upon and be surrendered to Landlord with the Premises as a part thereof
at the end of the Term. Notwithstanding the foregoing, Landlord may,

 

9



--------------------------------------------------------------------------------

upon notice to Tenant which notice shall be given simultaneously with Landlord’s
approval for such Alteration, elect that any Alterations be removed at the end
of the Term, and thereupon, Tenant shall, at Tenant’s sole expense, cause such
Alterations to be removed and the Premises to be restored to their condition
prior to the making of such Alterations, reasonable wear and tear excepted.

8.3. Tenant’s Personal Property. “Tenant’s Personal Property” shall mean all
equipment, machinery, furniture and/or furnishings and/or other property now or
hereafter installed or placed in or on the Premises by and at the sole expense
of Tenant, provided that Tenant’s Personal Property shall specifically not
include any property, fixtures, equipment, machinery, furniture and/or
furnishings with respect to which Tenant has been granted a credit or allowance
by Landlord such as tenant allowance, items or any items installed in the
Premises by Landlord and which (a) is not used, or was not procured for use, in
connection with the operation, maintenance, or protection of the Premises;
(b) is removable without damage to the Premises and (c) is not a replacement of
any property of Landlord which such replacement is made at Tenant’s expense or
otherwise. Notwithstanding any other provision of this Lease, Tenant’s Personal
Property shall not include any Alterations or any improvements or other property
installed or placed in or on the Premises as part of tenant’s improvements nor
any millwork or cabinetry, whether or not any such Alterations, improvements,
millwork, cabinetry or other property were installed at Tenant’s expense. Tenant
shall promptly pay all personal property taxes on Tenant’s Personal Property, as
applicable. Tenant shall remove all Tenant’s Personal Property from the Premises
at the termination of this Lease.

8.4. Construction Requirements for Alterations. Any improvements, Alterations,
fixed decorations, modifications, structural or otherwise, to the Premises
performed by or on behalf of Tenant, with or without the consent of Landlord as
provided herein, shall be made (i) in a good, workmanlike, first-class and
prompt manner; (ii) using new materials only; (iii) by a licensed contractor and
in accordance with plans and specifications, as required, reasonably approved in
writing by Landlord; (iv) in accordance with Applicable Laws and requirements of
any insurance company or self insurance insuring the Premises; and (v) after
obtaining a commercially reasonable workman’s compensation insurance policy.
Landlord’s consent to making any such improvements, alterations or modifications
shall be deemed not to constitute Landlord’s consent to subject its interest in
the Premises to a lien, which may be filed in connection therewith. In addition,
notwithstanding whether or not Landlord approves or disapproves such plans and
specifications or the actual construction of the improvements, alterations or
modifications, Tenant, and not Landlord, shall be responsible for compliance
with all Applicable Laws with regard to such plans and specifications and the
construction of the improvements, alterations or modifications. Further,
Landlord’s approval of such plans and specifications and the construction of
such improvements, alterations or modifications shall create no responsibility
or liability on the part of Landlord for their completeness, design sufficiency
or compliance with all Applicable Laws. Tenant shall notify Landlord of the date
construction is scheduled to begin and shall arrange for periodic inspections by
Landlord of the job progress to ensure compliance with the approved plans and
specifications. Landlord and Landlord’s Agents shall have the right (but not the
obligation) to inspect the construction of the improvements, alterations or
modifications. Landlord shall have the right at any time before, during or after
construction to require Tenant to furnish such further assurances against
mechanic’s liens, including, but not limited to, releases or waiver of liens
signed by all contractors, subcontractors and suppliers, and affidavits executed
by Tenant, Tenant’s contractor or architect that all charges for labor and
materials have been paid.

 

10



--------------------------------------------------------------------------------

9. INSURANCE.

9.1. Tenant’s Insurance. At all times after the commencement of the Term and
throughout the Term of this Lease, Tenant will carry and maintain, at its
expense:

(a) Comprehensive general liability insurance, including insurance against
assumed or contractual liability under this Lease, against any liability arising
out of the ownership, use, occupancy or maintenance of the Premises and all
areas appurtenant thereto, to afford protection with limits of not less than
$2,000,000 each occurrence for bodily injury and property damage liability,
$2,000,000 each incident for personal injury liability, $2,000,000 products and
completed operations aggregate, and $2,000,000 general aggregate. The general
aggregate limit should apply separately to each location owned or rented to the
Tenant;

(b) All-risk property insurance, including theft coverage and business
interruption coverage, written at replacement cost value and with replacement
cost endorsement, covering all of Tenant’s Personal Property in the Premises
(including, without limitation, inventory, trade fixtures, floor coverings,
furniture and other property removable by Tenant under the provisions of this
Lease) and all leasehold improvements and alterations installed in the Premises
by or on behalf of Tenant; and

(c) Worker’s compensation or similar insurance in form and amounts required by
law.

9.2. Tenant’s Contractor’s Insurance. Tenant shall require any contractor of
Tenant performing work on or about the Premises to carry and maintain specific
to the work being performed, at no expense to Landlord:

(a) Commercial general liability insurance, including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement and contractor’s protective liability coverage,
to afford protection, with limits of not less than $2,000,000 each occurrence
for bodily injury and property damage liability, $2,000,000 each incident for
personal injury liability, $2,000,000 products and completed operations
aggregate, and $2,000,000 general aggregate;

(b) Business automobile liability insurance with limits of not less than
$500,000 per accident for bodily injury and property damage liability; and

(c) Worker’s compensation or similar insurance in form and amounts required by
law.

9.3. Tenant’s Architect/Engineer Insurance. Tenant shall require any architect
or engineer of Tenant performing work relating to the Premises to carry and
maintain specific to the work being performed professional liability insurance
with limits not less than $2,000,000 general aggregate.

 

11



--------------------------------------------------------------------------------

9.4. Provisions for all Insurance Policies. All policies required herein shall
be maintained with companies (except in the event of self-insurance) and shall
be in a form reasonably acceptable to Landlord and will be written as primary
policy coverage and not contributing with, or in excess of, any coverage which
Landlord shall carry. Tenant shall deposit the policy or policies of such
required insurance or certificates thereof or satisfactory evidence of self
insurance in a form acceptable to Landlord with Landlord prior to the
Commencement Date, which policies (except in the event of self insurance) shall
include Landlord or its designee as additional insured as their interests may
appear as to coverage under Subparagraph 9.1.a. and as loss payee as to coverage
under Subparagraph 9.1.b., and shall also contain a provision stating that such
policy or policies shall not be canceled, non-renewed, or materially reduced in
coverage except after thirty (30) days’ written notice, said notice to be given
in the manner required by this Lease to Landlord. All such policies of insurance
or self insurance shall be effective as of the date Tenant occupies the Premises
and shall be maintained in force at all times during the Term of this Lease and
all other times during which Tenant shall occupy the Premises. In the event of
damage to or destruction of the Premises and the termination of this Lease by
Landlord or Tenant pursuant to Section 10, Tenant agrees that it will pay
Landlord all of Tenant’s insurance proceeds relating to Tenant’s Improvements
and Alterations made in the Premises by or on behalf of Tenant.

Landlord shall not be required to carry insurance of any kind on Tenant’s
improvements installed within the Premises by or on behalf of Tenant or on any
other property of Tenant, and Landlord shall not be obligated to repair any
damage thereto or replace the same.

Upon request of Landlord, if required by Landlord’s Mortgagees (as hereinafter
defined,) Tenant shall be required to increase the limits of the insurance
policies required herein to such reasonable amounts as customarily required
under commercial leases for property located in Chesterfield, Virginia.

9.5. Tenant’s Failure to Insure. If Tenant shall fail to obtain or maintain
insurance as required under this Section 9, Landlord may, but shall not be
obligated to, obtain such insurance, and in such event, Tenant agrees to pay, as
Additional Rent, the premium(s) for such insurance upon demand by Landlord.

9.6. Waiver of Subrogation. Landlord and Tenant for themselves and anyone
claiming by or through them, respectively (whether by subrogation or otherwise),
each release the other from any and all liability for any loss or damage to real
or personal property caused by fire or by any of the extended coverage or
supplementary contract casualties, even if such fire or other casualty shall
have been caused by the fault or negligence of the other, or anyone for whom
such other party may be responsible; provided, however, that this release shall
be applicable and in force and effect only with respect to loss or damage
occurring during such time as the releasor’s insurance policies contain a clause
or endorsement to the effect that any such release shall not adversely affect or
impair said insurance policies (or self insurance) or prejudice the right of the
releasor to recover thereunder. Landlord and Tenant each agree that it will
request its insurance carriers to include in its policies such a clause or
endorsement. If extra costs shall be charged therefore, each party shall advise
the other thereof and the amount of the extra cost, and the other party, at its
election, may, but shall not be obligated to, pay the same.

 

12



--------------------------------------------------------------------------------

9.7. Landlord’s Insurance. Landlord shall obtain and maintain in Landlord’s fire
insurance policies throughout the Term of this Lease, provisions to the effect
that such policies shall not be invalidated should the insured waive, in
writing, prior to a loss, any or all right of recovery against any party for
loss occurring to the Premises. Such policy shall neither be invalidated by any
foreclosure or other proceeding or notices thereof relating to the Building(s)
or the Premises or any interest therein. Upon Tenant’s written request which may
be submitted to Landlord one time in any given Lease year, an authorized officer
of Landlord shall provide to Tenant a letter or written certification indicating
that the insurance required by this Lease to be maintained by Landlord is in
full force and effect pursuant to the terms hereof. No such policy shall contain
a provision relieving the issuer thereof of liability for any loss by reason of
the existence of other insurance policies covering the Building against the
peril involved; however, if other insurance then exists which covers the loss of
damage, Landlord’s insurance carrier will respond to claims as an excess
carrier. The policy of insurance shall specify the waivers of subrogation and
right of recovery as hereinafter described.

Throughout the Lease term, (i) Landlord shall carry comprehensive general
liability in an amount not less than $1,000,000 combined single limit for bodily
injury and property damage, with excess liability coverage of not less than
$5,000,000 and (ii) Landlord shall insure in an amount not less than the full
value against loss due to fire or other casualties included in standard extended
coverage insurance policies, as the case may be, with an agreed amount
endorsement and full replacement cost coverage, exclusive of footings and
foundations. Tenant shall pay to Landlord immediately on demand all premiums for
the insurance maintained by Landlord pursuant to this Section 9.7.

9.8. Landlord Not Responsible for Acts of Others. Landlord shall not be
responsible or liable to Tenant or Tenant’s Agents, or to those claiming by,
through or under Tenant, for any loss or damage which may be occasioned by or
through the acts or omissions of persons occupying space adjoining the Premises,
or otherwise, or for any loss or damage resulting to Tenant, or those claiming
by, through or under Tenant, or its or their property, or from fire or the
breaking, bursting, stoppage or leaking of electrical cable and wires, or water,
gas, or sewer pipes except when such loss or damage is caused by the negligence
or willful misconduct of Landlord. Except as otherwise expressly stated herein,
to the maximum extent permitted by law, Tenant agrees to use and occupy the
Premises, as Tenant is herein given the right to use, at Tenant’s own risk.

9.9. Increase in Insurance Premiums. Tenant will not do or suffer to be done, or
keep or suffer to be kept, anything in, upon or about the Premises which will
violate or contravene Landlord’s hazard or liability insurance or which will
prevent Landlord from procuring such insurance in companies or by means
acceptable to Landlord. If anything done, omitted to be done or suffered by
Tenant to be kept in, upon or about the Premises shall cause the rate or cost of
fire or other insurance on the Premises or on other property of Landlord or
others within the Building to be increased beyond the minimum rate or cost from
time to time applicable to the Premises, or to any such property for the use or
uses made thereof, then Tenant shall either cease such activity upon Landlord’s
request or Tenant shall pay, as Additional Rent, the amount of any such increase
upon Landlord’s demand.

 

13



--------------------------------------------------------------------------------

If any of the Landlord’s insurance shall be canceled or cancellation shall be
threatened or the coverage thereunder reduced or threatened to be reduced in any
way because of the use of the Premises or any part thereof by Tenant or any
assignee or subtenant of Tenant or by anyone Tenant permits on the Premises and,
if Tenant fails to remedy the condition giving rise to such cancellation,
threatened cancellation, reduction of coverage, or threatened reduction of
coverage within ten (10) days after notice thereof (provided, however, in no
event shall Tenant fail to remedy any such condition prior to such date as will
result in a cancellation or reduction of coverage), Landlord may, at its option,
enter upon the Premises and attempt to remedy such condition, and Tenant shall
promptly pay the cost thereof plus the Default Rate to Landlord as Additional
Rent. Landlord shall not be liable for any damage or injury caused to any
property of Tenant or of others located on the Premises resulting from such
entry. If Landlord is unable or elects not to remedy such condition, then
Landlord shall have all of the remedies provided for in this Lease in the event
of a default by Tenant. Notwithstanding the foregoing provisions of this
Section, if Tenant fails to remedy as aforesaid, Tenant shall be in default of
its obligations hereunder without any cure period except as specified in this
Section and Landlord shall have no obligation to remedy such default.

10. DAMAGE AND DESTRUCTION.

10.1. Landlord’s Obligation to Repair and Reconstruct. If the Premises shall be
damaged by fire, the elements, accident or other casualty (any of such causes
being referred to herein as a “Casualty”), but the Premises shall not be thereby
rendered wholly or partially untenantable, Landlord shall promptly cause such
damage to be repaired. If, as the result of Casualty, the Premises shall be
rendered wholly or partially untenantable, then, subject to the provisions of
subsection 10.2 and provided such Casualty has not resulted from the gross
negligence or willful misconduct of Tenant or Tenant’s Agents, Landlord shall
cause such damage to be repaired and all Rent reserved hereunder (other than any
Additional Rent due Landlord either by reason of Tenant’s failure to perform any
of its obligations hereunder or by reason of Landlord’s having provided to
Tenant additional services hereunder) shall be abated proportionately as to the
portion of the Premises rendered untenantable or unusable for Tenant’s business
during the period of such untenantability. All such repairs shall be made at the
expense of Landlord, subject to Tenant’s responsibilities set forth in this
Lease. Landlord shall not be liable for interruption to Tenant’s business or for
damage to or replacement or repair of Tenant’s Personal Property and
Alterations.

10.2. Option to Terminate Lease. If (a) the Premises are rendered wholly
untenantable, or (b) if the Premises are damaged as a result of any cause which
is not covered by Landlord’s insurance, or are damaged to the extent of thirty
percent (30%) or more of the gross area of the Building on the Premises, or if,
for reasons beyond Landlord’s control or by virtue of the terms of any financing
of the Premises, sufficient insurance proceeds (over and above any deductible or
self-insured amount maintained by Landlord) are not available for the
reconstruction or restoration of the Premises, or (c) if, in Landlord’s
reasonable opinion, the Premises are damaged by Casualty to such an extent that
the damage cannot be repaired or restored within one hundred eighty (180) days
from the date of such occurrence, which determination shall be made by Landlord
within forty-five (45) days from the date

 

14



--------------------------------------------------------------------------------

of the Casualty, then, in any of such events, Landlord, or in the case of
(c) above, Tenant, may elect to terminate this Lease by giving notice of such
election to the other party within forty-five (45) days after the occurrence of
such event. If such notice is given, the rights and obligations of the parties
shall cease as of the date set forth in such notice, Tenant shall immediately
vacate the Premises and the Basic Rent and Additional Rent (other than any
Additional Rent due Landlord either by reason of Tenant’s failure to perform any
of its obligations hereunder or by reason of Landlord’s having provided to
Tenant with additional services hereunder) shall be adjusted as of the date of
such termination.

10.3. Damage Caused by Tenant. In no event shall Rent abate or shall any
termination by Tenant occur if damage to or destruction of the Premises is the
result of either (i) a default by Tenant or (ii) the gross negligence or willful
act of Tenant or Tenant’s Agents.

10.4. Damage During Last Two (2) Years of Term. If the Building or the Premises
or any portion thereof is destroyed by fire or other causes at any time during
the last two (2) years of the Term or any extension thereof, then Landlord or
Tenant shall have the right, at each’s respective option, to terminate this
Lease by giving written notice to the other party within forty-five (45) days
after the date of such destruction.

10.5. No Landlord Liability. Unless caused by gross negligence or willful
misconduct of Landlord or Landlord’s Agents, Landlord shall have no liability to
Tenant for inconvenience, loss of business, or annoyance arising from any repair
of any portion of the Premises. If Landlord is required by this Lease or by any
lender or lessor of Landlord to repair Alterations not insured by Landlord or if
Landlord undertakes to repair Alterations not insured by Landlord, Tenant shall
pay to Landlord that amount of Tenant’s insurance proceeds, if any, which
insures such damage as a contribution towards such repair.

10.6. Insurance Proceeds. If Landlord or Tenant does not elect to terminate this
Lease pursuant to subsection 10.2, Landlord shall, subject to the terms of any
Mortgage, disburse and apply any insurance proceeds received by Landlord to the
restoration and rebuilding of the Building in accordance with subsection 10.1
hereof. All insurance proceeds payable with respect to the Premises shall belong
to and shall be payable to Landlord, and Tenant shall not have any interest in
such proceeds. Tenant agrees to look to its own policies or property damage
insurance in the event of damage to Alterations or Tenant’s Personal Property.

11. CONDEMNATION.

11.1. Termination. If the entire Premises shall be acquired or condemned by any
governmental authority under its power of eminent domain for any public or
quasi-public use or purpose, this Lease shall terminate as of the date of
vesting or acquisition of title in the condemning authority and the rents
hereunder shall be abated on that date. If less than all of the Premises as
shall render the Premises untenantable should be so acquired or condemned,
Landlord and Tenant shall each have the option to terminate this Lease by notice
given to the other within thirty (30) days of such taking. In the event that
such a notice of termination is given, this Lease shall terminate as of the date
of vesting or acquisition of title in the condemning authority and the rents
hereunder shall be abated on that date.

 

15



--------------------------------------------------------------------------------

If (a) neither Landlord nor Tenant shall exercise their respective options to
terminate this Lease, as hereinabove set forth, or (b) some lesser portion of
the Premises which does not adversely affect Tenant’s use of the Premises or its
ability to conduct its business or does not give rise to a right to terminate
pursuant to subsection 11.1, is taken by the condemning authority, this Lease
shall continue in force and effect, but from and after the date of the vesting
of title in the condemning authority, the Basic Rent payable hereunder during
the unexpired portion of the Term shall be reduced in proportion to the
reduction in the total area of the Premises, and any additional rent payable
pursuant to the terms hereof shall be adjusted to reflect the diminution of the
Premises, as the case may be.

11.2. Rights to Award. Tenant shall have no claim against Landlord arising out
of the taking or condemnation, or arising out of the cancellation of this Lease,
or for any portion of the amount that may be awarded as damages as a result of
any taking or condemnation or for the value of any unexpired portion of the
Term, and Tenant hereby assigns to Landlord all its rights, title and interest
in and to any such award; provided, however, that, Tenant may assert any claim
it may have against the condemning authority for compensation for Tenant’s
Personal Property lost thereby as authorized pursuant to Virginia Code
Section 25-46.21:1, as amended, provided such claim does not diminish the award
or compensation payable to or recoverable by landlord in connection with such
taking or condemnation. Landlord shall have no obligation to contest any taking
or condemnation.

12. BANKRUPTCY OF TENANT OR LANDLORD.

12.1. Notwithstanding any of the other provisions of this Lease, in the event
Tenant shall voluntarily or involuntarily come under the jurisdiction of the
Federal Bankruptcy Code and thereafter Tenant or its trustee in bankruptcy,
under the authority of and pursuant to applicable provisions thereof, shall
determine to assign this Lease, Tenant agrees that (a) Tenant or its trustee
will provide to Landlord sufficient information enabling it to independently
determine whether Landlord will incur actual and substantial detriment by reason
of such assignment and (b) “adequate assurance of future performance” under this
Lease, as that term is generally defined under the Federal Bankruptcy Code, will
be provided to Landlord by Tenant and its assignee as a condition of said
assignment.

12.2. Notwithstanding any of the other provisions of this Lease, in the event
Landlord shall voluntarily or involuntarily come under the jurisdiction of the
Federal Bankruptcy Code and whether or not Landlord or its trustee in
bankruptcy, under the authority of and pursuant to the applicable provisions of
the Federal Bankruptcy Code, shall determine to assign or assume this Lease,
Landlord agrees that Tenant shall have the right, in its sole and absolute
discretion, to terminate this Lease by providing the Landlord written notice
thereof. If such notice is given, the rights and obligations of the parties
shall cease as of the date set forth in the notice, and Basic Rent and any
additional rent, if any, shall be adjusted as of the date of such termination.

 

16



--------------------------------------------------------------------------------

13. DEFAULT PROVISIONS AND REMEDIES.

13.1. Events of Default. Each of the following shall be deemed a default
(sometimes herein referred to as a “default” or an “Event of Default”) by Tenant
under this Lease:

(a) failure of Tenant to pay Basic Rent, or any other sum required to be paid
under the terms of this Lease, including late charges, on the date when due
hereunder, which failure continues for five (5) business days after the date
when due hereunder, provided, however, two times in a twelve month period, such
failure shall not be an Event of Default unless such failure continues for a
period of five (5) business days after Tenant has receive written notice of such
failure;

(b) if Tenant fails to pay Rent on time more than five (5) times in any period
of twelve (12) months, notwithstanding that such payments have been made within
the applicable cure period;

(c) if Tenant permits to be done anything which creates a lien upon the Premises
and fails to discharge, or bond such lien or post such security with Landlord as
is required by Section 8;

(d) if Tenant violates the provisions of Section 19 by attempting to make an
unpermitted assignment or sublease;

(e) if Tenant fails to maintain in force all policies of insurance required by
this Lease and any such failure shall continue for more than ten (10) business
days after Landlord gives Tenant notice of such failure;

(f) if any petition is filed by or against Tenant under any present or future
section or chapter of the Bankruptcy Code, or under any similar law or statute
of the United States or any state thereof (which, in the case of an involuntary
proceeding, is not permanently discharged, dismissed, stayed, or vacated, as the
case may be, within sixty (60) days of commencement), or if any order for relief
shall be entered against Tenant in any such proceedings;

(g) if Tenant becomes insolvent or makes a transfer in fraud of creditors or
makes an assignment for the benefit of creditors;

(h) if a receiver, custodian, or trustee is appointed for the Premises or for
all or substantially all of the assets of Tenant, which appointment is not
vacated within sixty (60) days following the date of such appointment;

(i) the cessation of Tenant’s business in the Premises for a period of thirty
(30) days; and/or

(j) failure by Tenant to perform or observe any other term, covenant, agreement
or condition of this Lease, on the part of Tenant to be performed, for a period
of thirty (30) days after written notice thereof from the Landlord, unless such
performance shall reasonably require a longer period, in which case Tenant shall
not be deemed in default if Tenant commences the required performance promptly
and thereafter pursues and completes such action diligently and expeditiously.

 

17



--------------------------------------------------------------------------------

For the purposes of this Lease, Tenant shall not be considered in default and
Landlord shall not be entitled to exercise any of its rights or remedies
relating to such default until such time as Tenant has received written notice
of such default as provided in this Section and has failed to cure such default
within the applicable cure period, if any, as specified in this Lease.

13.2. Landlord’s Remedies for Default. Upon the occurrence of an Event of
Default, Landlord shall have the right, at its election, immediately upon such
Event of Default or at any time thereafter and/or while any such Event of
Default shall continue, to exercise one or more of the following remedies.

(a) Landlord may terminate this Lease, as well as all right, title and interest
of Tenant hereunder, by giving written notice of Landlord’s intention to
terminate this Lease on the date of such given notice or on any later date
specified therein, whereupon, on the date specified in such notice, Tenant’s
right to possession of the Premises shall cease and this Lease shall thereupon
be terminated, except as to Tenant’s liability for damages as hereafter set
forth, as if the expiration of the term fixed in such notice were the end of the
Term originally set forth in this Lease.

(b) Landlord may re-enter the Premises, with or without legal process, and with
or without terminating this Lease, and using such force for such purposes as may
be reasonably necessary, without being liable for prosecution thereof, and
without being deemed guilty of any manner of trespass, and without prejudice to
any remedies for arrears of Rent or preceding breach of covenants or conditions
and, upon such reentry, Landlord may: (i) remove any and all of Tenant’s
property and Personal Property at the Premises; (ii) store Tenant’s property in
a public warehouse or elsewhere at the cost, risk and expense of Tenant without
Landlord’s being deemed guilty of trespass or liable for any loss or damage
which may occur to Tenant’s property; and (iii) upon five (5) days written
notice to Tenant, which Landlord and Tenant agree is commercially reasonable, to
sell at public or private sale any or all said property, whether exempt or not
from sale under execution or attachment (such property being deemed charged with
a lien in favor of Landlord for all Rent due hereunder), with the proceeds of
sale to be applied: first, to the cost and expenses of retaking, or removal,
storage, preparing for sale and sale of Tenant’s property (including reasonable
attorneys’ fees); and second, to the payment of any sum due hereunder to
Landlord (including Basic Rent, Additional Rent, and any other charges and
damages theretofore and thereafter accruing); and third, any surplus to Tenant.

(c) Landlord may apply the proceeds of the Deposit to any and all damages,
charges, liabilities or amounts accruing or due hereunder to Landlord.

(d) Landlord may exercise any other remedy available to it at law, in equity, by
statute or otherwise; and, for such purposes, Landlord shall be entitled to the
benefit of all provisions of applicable city or county ordinances and public
local laws and of the public general laws of the Commonwealth of Virginia
dealing with the speedy recovery of lands and tenements held over by tenants or
proceedings in forcible entry and detainer.

 

18



--------------------------------------------------------------------------------

13.3. Landlord’s Right to Relet Premises. Upon any entry or re-entry by
Landlord, with or without legal process, Landlord shall also have the right (but
not the obligation) to relet all or any part of the Premises, from time to time,
at the risk and expense of Tenant. No re-entry by Landlord with or without a
declaration of termination shall be deemed to be an acceptance or a surrender of
this Lease or as a release of Tenant’s liability for damages under the
provisions of this Section. Landlord shall have the right to let or relet the
Premises for a longer or shorter term than that remaining after Tenant’s
default, to lease more or less area than that contained in the Premises, to
lease the Premises together with other premises or property owned or controlled
by Landlord, and to change the character or use of the Premises. Landlord shall
be entitled to deduct from any amounts received from any such letting or
reletting all reasonable costs and expenses incurred in connection with Tenant’s
default, including, but not limited to, the cost to repair, restore, renovate or
decorate the Premises for a new tenant, together with reasonable attorneys’
fees, real estate commissions, the cost of any legal actions brought against
Tenant and any other costs reasonably incurred. No entry or re-entry by
Landlord, whether resulting from summary proceedings or otherwise, nor any
letting or reletting shall absolve or discharge Tenant from liability hereunder.
Tenant’s liability hereunder, even if there be no letting or reletting, shall
survive the issuance of any dispossess warrant, order of court terminating this
Lease or any other termination based upon Tenant’s default and Landlord shall
not be liable for Landlord’s failure to relet the Premises or collect any rent
due upon reletting. The words “enter”, “re-enter”, and “re-entry” as used in
this Section and elsewhere in this Lease are not restricted to their technical
legal meanings.

13.4. Damages. Tenant further agrees (i) notwithstanding re-entry by Landlord
with or without termination pursuant to the provisions of Section 13.2, or
(ii) if this Lease is otherwise terminated by reason of Tenant’s default, or
(iii) if Landlord retakes possession with or without process of law, or
re-enters with or without a declaration of termination or (iv) if Landlord,
following any of the foregoing events, elects to let or relet the Premises as
provided in Section 13.3, then Tenant shall, nevertheless, in each instance, be
and remain obligated to, and shall pay to Landlord as damages, upon demand, all
expenses (including reasonable attorneys’ fees) of any proceedings instituted by
Landlord to recover possession of the Premises or otherwise in connection with
Tenant’s breach of this Lease, and the expenses of releasing the Premises,
including but not limited to, any leasing commissions paid in connection
therewith, plus, at the election of the Landlord, either:

(a) liquidated damages determined as of the date of termination of the Lease, in
an amount equal to the excess, if any, of the sum of the aggregate Basic Rent
and the aggregate Additional Rent which would have been paid over the remaining
Term had this Lease not been terminated, discounted to present worth, over
either the then-current rental value of the Premises, for such remaining Term,
as determined by an independent real estate appraiser selected by Landlord,
discounted to present worth or the then-current rental actually received by
Landlord pursuant to a relet of the Premises, discounted to present worth, and
in determining such liquidated damages, the Additional Rent for each year of
such remaining Term shall be assumed to equal the Additional Rent payable for
the Lease Year immediately preceding the Lease Year in which the default occurs,
annualized in the event that such preceding Lease Year is less than twelve
(12) months, and in determining present worth, a discount rate equal to one
percentage point above the discount rate then in effect at the Federal Reserve
Bank in Baltimore shall be used; or

 

19



--------------------------------------------------------------------------------

(b) damages (payable in monthly installments, in advance, on the first day of
each calendar month following such termination and continuing until the date
originally fixed herein for the expiration of the Term of this Lease) in amounts
equal to the sum of (i) an amount equal to the installment of Basic Rent which
would have been payable by Tenant for such calendar month had this Lease not
been terminated plus (ii) an amount equal to one-twelfth (1/12) of the total
Additional Rent payable for the Lease Year immediately preceding the Lease Year
in which the default occurred, annualized to the extent that such preceding
Lease Year is less than twelve (12) months, minus the rents, if any, collected
by Landlord in respect to such calendar month pursuant either to re-leasing the
Premises or portion thereof or from any existing subleases permitted under the
terms of this Lease (after deduction from such rents of the sum of Landlord’s
costs and expenses as set forth in Section 13.3). Landlord shall be entitled
immediately to bring a separate suit, action or proceeding to collect any amount
due from Tenant under this Subsection 20.4 for any calendar month and any such
suit, action, or proceeding shall not prejudice in any way the right of Landlord
to collect such amount due on account of any subsequent calendar month by
similar proceeding. Landlord shall use commercially reasonable efforts to re-let
the Premises on such terms as shall be reasonably satisfactory to Landlord.

(c) Nothing in this Section 13.4 shall limit or prejudice the right of Landlord
to prove and to obtain, as liquidated damages by reason of a termination arising
out of the provisions of this Section, an amount equal to the maximum allowed by
any statute or any rule of law in effect as of the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to or less than the amount of liquidated damages computed
under this Section 13.4.

13.5. Remedies Not Exclusive. All rights and remedies of Landlord set forth in
this Lease shall be cumulative, and none shall exclude any other right or
remedy, now or hereafter allowed by or available under any statute, ordinance,
rule or court, or the common law, either at law or in equity, or both in
accordance with Virginia law. For the purposes of any suit brought or based
hereon, this Lease shall be construed to be a divisible contract, to the end
that successive actions may be maintained on this Lease as successive periodic
sums shall mature hereunder. The failure of Landlord to insist, in any one or
more instances, upon a strict performance of any of the covenants, terms and
conditions of this Lease or to exercise any right or option herein contained
shall not be construed as a waiver or a relinquishment for the future, of such
covenant, term, condition, right or option, but the same shall continue and
remain in full force and effect unless the contrary is expressed by Landlord in
writing. The receipt by Landlord of rents hereunder, with knowledge of the
breach of any covenant hereof or the receipt by Landlord of less than the full
rent due hereunder, shall not be deemed a waiver of such breach or of Landlord’s
right to receive the full rents hereunder, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in writing
and signed by Landlord.

13.6. No Implied Waiver of Landlord’s Rights. The failure of Landlord to insist
in any one or more instances upon the performance of any of the covenants or
conditions of this Lease, or to exercise any right or privilege herein conferred
shall not be construed as thereafter waiving or relinquishing Landlord’s right
to the performance of any such covenants, conditions, rights or privileges, and
the same shall continue and remain in full force and effect, and the waiver of
one default or right shall not constitute

 

20



--------------------------------------------------------------------------------

waiver of any other default, and the receipt of any Rent by Landlord from Tenant
or any assignee or subtenant of Tenant, whether the same be Rent that originally
was reserved or that which may become payable under any covenants herein
contained, or of any portion thereof, shall not operate as a waiver of
Landlord’s right to enforce the payment of the Rent or of any of the other
obligations of this Lease by such remedies as may be appropriate, and shall not
waive or avoid Landlord’s right at any time thereafter to elect to terminate
this Lease, on account of such assignment, sub-letting, transferring of this
Lease or any other breach of any covenant or condition herein contained, unless
evidenced by Landlord’s written waiver thereof. The acceptance of Rent or any
other consideration by Landlord at any time shall not be deemed an accord and
satisfaction, and Landlord shall have absolute discretion to apply same against
any sum for any period or reason due hereunder without the same constituting a
release of any other sums remaining due and unpaid, notwithstanding any
notations or statements on such checks or accompanying such payments.

13.7. No Acceptance or Surrender. No act or thing done by landlord or Landlord’s
Agents during the Term shall constitute an acceptance of an attempted surrender
of the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless made in writing and signed by Landlord. No re-entry or taking
possession of the Premises by Landlord shall constitute an election by Landlord
to terminate this Lease, unless a written notice of such intention is given to
Tenant. Notwithstanding any such reletting or re-entry or taking possession,
Landlord may at any time thereafter terminate this Lease for a previous default
which has not been truly cured after notice. No waiver by Landlord of any breach
of this Lease shall constitute a waiver of any other violation or breach of any
of the terms hereof. Forbearance by Landlord to enforce one or more of the
remedies herein provided upon a breach hereof shall not constitute a waiver of
any other breach of this Lease.

13.8. Customs and Practices. No custom or practice which may develop between the
parties in the administration of the terms of this Lease shall be construed to
waive or lessen Landlord’s right to insist upon strict performance of the terms
of this Lease.

13.9. Payment of Tenant’s Obligations by Landlord. In the event of a default,
Landlord may, but shall not be required to, make such payment or do such act
required to be performed by Tenant. If Tenant fails to act and Landlord makes
such payment or does such act, all costs and expenses incurred by Landlord, plus
the Default Rate thereon from the date paid by Landlord to the date of payment
thereof by Tenant, shall be immediately paid by Tenant to Landlord. The taking
of such action by Landlord shall not be considered as a cure of such default by
Tenant or to prevent Landlord from pursuing any remedy it is otherwise entitled
to in connection with such default.

14. NO REPRESENTATIONS BY LANDLORD OR TENANT.

Landlord, Landlord’s Agents, Tenant or Tenant’s Agents or brokers have not made
any representations or promises with respect to the Premises or the Building
except as herein expressly set forth and all reliance with respect to any
representations or promises is based solely on those contained herein. No
rights, easements, or licenses are acquired by Tenant or Landlord under this
Lease by implication or otherwise except as expressly set forth in this Lease.

 

21



--------------------------------------------------------------------------------

15. INDEMNITY.

15.1 By Tenant. Except for claims arising from the gross negligence or willful
misconduct of Landlord and/or Landlord’s Agents, Tenant shall and does hereby
indemnify Landlord and Landlord’s Agents and save them harmless and, at
Landlord’s option and choice of attorney, defend them from and against any and
all claims, actions, losses, costs, fines, damages, liabilities and expenses,
(including reasonable attorneys’ and other professional fees) judgments,
settlement payments, whether or not reduced to final judgment, for or due to
loss of life, personal injury and/or damage to property arising directly or
indirectly (i) from or out of any occupancy or use of, or construction, repair
or other work or activity done in or about the Premises, by Tenant or Tenant’s
Agents, or (ii) from any default by Tenant or Tenant’s Agents under the terms of
the Lease, or (iii) from any occurrence whatever in, on or about the Premises,
occasioned wholly or in part by any gross negligence or willful misconduct of
Tenant or Tenant’s Agents.

15.2 By Landlord. Except for claims arising from the gross negligence or willful
misconduct of Tenant and/or Tenant’s Agents, Landlord shall and does hereby
indemnify Tenant and Tenant’s Agents and save them harmless and, at Tenant’s
option and choice of attorney, defend them from and against any and all claims,
actions, losses, costs, fines, damages, liabilities and expenses, (including
reasonable attorneys’ and other professional fees) judgments, settlement
payments, whether or not reduced to final judgment, for or due to loss of life,
personal injury and/or damage to property arising directly or indirectly
(i) from or out of any occupancy or use of, or construction, repair or other
work or activity done in or about the Building or the Exterior Areas by Landlord
or Landlord’s Agents, or (ii) from any default by Landlord or Landlord’s Agents
under the terms of the Lease, or (iii) from any occurrence whatever in, on or
about the Building or the Exterior Areas, occasioned wholly or in part by any
gross negligence or willful misconduct of Landlord or Landlord’s Agents.

16. TERMINATION OF LANDLORD LIABILITY.

The term “Landlord” as used in this Lease shall mean only the owner or the
Mortgagee or its trustees, as the case may be, then in possession of the
Premises so that in the event of any transfer by Landlord of its interest in the
Premises, the Landlord in possession immediately prior to such transfer shall
be, and hereby is, entirely released and discharged from all covenants,
obligations and liabilities of Landlord under this Lease accruing after such
transfer. In consideration of the benefits accruing hereunder, Tenant, for
itself, its successors and assigns, covenants and agrees that, in the event of
any actual or alleged failure, breach of default hereunder by the Landlord, and
notwithstanding anything to the contrary contained elsewhere in this Lease, the
remedies of Tenant under this Lease shall be solely and exclusively limited to
Landlord’s interest in the Premises. No other assets of Landlord or any
partners, shareholders or other principals or members of Landlord shall be
subject to levy, execution or other judicial process for the satisfaction of any
claim or remedy of Tenant.

17. INABILITY TO PERFORM.

Except as specifically provided in this Lease, this Lease and the obligation of
Tenant to pay Rent hereunder and perform all of the other covenants and
agreements hereunder on the part of Tenant to be performed shall in no way be
affected, impaired or excused because Landlord is unable to fulfill any of its
obligations under this Lease.

 

22



--------------------------------------------------------------------------------

18. NOTICE OF DEFAULT TO LANDLORD AND MORTGAGEE AND RIGHT TO CURE.

If Landlord shall fail to perform any covenant, term or condition of this Lease
required to be performed by Landlord, Tenant shall give written notice of
default to the Landlord, which shall specifically set forth the nature of the
non-performance by the Landlord and shall give the Landlord thirty (30) days
after written notice thereof within which to cure such default or
non-performance, except in the case of an emergency in which case such shorter
time as warranted by the particular circumstances, unless such performance shall
reasonably require a longer period, in which case Landlord shall not be deemed
to be in default if Landlord commences the required performance promptly
thereafter and pursues and completes such actions diligently and expeditiously.
Said notice of default shall be a condition precedent to the institution by
Tenant of any judicial proceedings for non-performance or default against the
Landlord. Tenant agrees to give any Mortgagee (for which Tenant has received
notice thereof), by registered mail, a copy of any notice of default served upon
the Landlord, provided that prior to such notice, Tenant has been notified, in
writing, of the address of such Mortgagee. No waiver by Tenant of any breach of
this Lease shall constitute a waiver of any other violation or breach of any of
the terms hereof. Forbearance by Tenant to enforce one or more of the remedies
available to Tenant upon a breach hereof by Landlord shall not constitute a
waiver of any other breach by Landlord of this Lease. Tenant further agrees that
the Mortgagee or lender shall have thirty (30) days after the Mortgagee’s or
lender’s receipt of notice of Landlord’s default in which to cure such default
or, if such default cannot be cured within that time then such additional time
as may be necessary (not to exceed ninety (90) days, if within such thirty
(30) days a Mortgagee or lender has commenced and is diligently pursuing the
remedies necessary to cure such default (including, but not limited to,
commencement of foreclosure proceedings, if necessary to effect such cure).

19. ASSIGNMENT AND SUBLETTING.

19.1. Transfer. Tenant agrees for itself and its permitted successors and
assigns in interest hereunder that it will not assign, sublet or otherwise
transfer, mortgage or otherwise encumber this Lease or the Premises or any
portion thereof or any of its rights under the Lease, either voluntary or by
operative law nor permit other persons or entities to occupy all or any portion
of the Premises, nor grant any license or concession of all or any portion of
the Premises (hereinafter referred to as a “Transfer”), without the prior
written consent of Landlord in each instance first obtained which consent shall
not be unreasonably withheld. Any consent given by Landlord shall not constitute
a consent to any subsequent Transfer. Except as provided herein, any attempted
Transfer without Landlord’s consent shall be null and void and shall not confer
any rights upon any purported transferee, assignee, mortgagee, sublessee, or
occupant. No Transfer, regardless of whether Landlord’s consent has been granted
or withheld, shall be deemed to release Tenant from any of its obligations
hereunder. Landlord’s consent to any Transfer is conditioned upon (a) any
proposed transferee or assignee’s net worth shall be at least equal to the
Tenant’s net worth on the Commencement Date (b) the proposed assignee or
transferee may use the Premises only for the Permitted Uses set forth in
Section 6.1 and (c) the granting of consent to such proposed Transfer by any
lender of Landlord.

 

23



--------------------------------------------------------------------------------

19.1.1. A permitted sublease of portions of the Premises, must include (or shall
be deemed to include) provisions stating that it is subject and subordinate to
this Lease and to the matters to which this Lease is or shall be subordinate,
and that in the event of the termination of this Lease, or the re-entry or
dispossession of Tenant by Landlord under this Lease, Landlord, at its option,
may either terminate the sublease, in which case the subtenant shall peacefully
vacate the premises sublet, or, require the subtenant to attorn to Landlord as
its sublessor pursuant to the then applicable terms of such sublease for the
remaining term thereof, except that Landlord shall not be (i) liable for any act
or omission of Tenant as sublessor under such sublease, (ii) subject to any
offset which theretofore accrued to such subtenant against Tenant, or
(iii) bound by any previous modification of such sublease not consented to in
writing by Landlord or by a previous prepayment of rent more than one month in
advance.

19.2. [Intentionally deleted.]

19.3. Rights of Landlord. Landlord may sell, transfer, assign, and convey, all
or part of the Premises and any and all of its rights under this Lease, and in
the event Landlord assigns its rights under this Lease, Landlord shall be
released from any future obligations hereunder, provided that Landlord shall
remain liable for any previous defaults, liabilities, or obligations under the
Lease, provided that such successor in interest has expressly assumed Landlord’s
obligations under the Lease. Tenant agrees to look solely to Landlord’s
successor in interest for performance of such future obligations under the
Lease. Except as hereinafter stated, it shall be deemed and construed, without
further agreement between the parties or their successors in interest, or
between the parties and the purchaser or successor to Landlord by reason of any
such sale, transfer, assignment, or conveyance, that such purchaser or successor
has assumed and agreed to carry out any and all covenants and obligations of
Landlord hereunder.

19.4. Consent. In the event Landlord shall consent to the Transfer, Tenant shall
remain fully liable as principal and not as guarantor or surety for the Rent and
all conditions and covenants of this Lease to be performed by Tenant for the
full Lease Term, even if Landlord accepts Rent from the assignees or subtenants
or in any other manner deals with them. An adjudication in bankruptcy, voluntary
or involuntary, or an appointment of a receiver by a State or Federal Court, or
the insolvency of the Tenant, or the execution of a deed or other instrument for
the benefit of creditors shall be a Transfer hereunder.

19.5. Corporate Transfer. A change in ownership of Tenant as a result of a
merger, consolidation, reorganization, joint venture, the exchange of stock
between Tenant’s parent company or a subsidiary or the sale of all or
substantially all of Tenant’s stock or the sale of all or substantially all of
Tenant’s assets, or the sale of Tenant’s assets as a going concern only as it
relates to the business conducted on the Premises (a “Corporate Sale”), or a
transfer to any corporation, partnership or other entity that controls, is
controlled by, or is under common control with Tenant, or to any entity
resulting from the merger or consolidation with Tenant, or to any entity that is
otherwise affiliated with Tenant shall not be considered a Transfer under this
Section 19. Tenant shall not be required to obtain Landlord’s consent and
Landlord shall have no right to delay, alter or impede any of the foregoing
transactions or combinations thereof.

 

24



--------------------------------------------------------------------------------

19.5. Assignment and Bankruptcy. If this Lease is assigned to any person or
entity pursuant to the provisions of the Bankruptcy Code, 11 U.S.C. Sec. 101, et
seq. (the “Bankruptcy Code”), any and all monies or other considerations payable
or otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the Estate of Tenant within
the meaning of the Bankruptcy Code. All monies or other considerations
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and be
promptly paid or delivered to Landlord.

19.6. Request For Transfer. Notwithstanding anything contained in this
Section 19, in the event that, at any time or from time to time prior to or
during the Term, Tenant desires to effect a Transfer of this Lease in whole or
in part, Tenant shall submit to Landlord (a) in writing, the name and address of
the proposed Transferee, a reasonably detailed statement of the proposed
Transferee’s business and reasonably detailed financial references and
information concerning the financial condition of the proposed Transferee, (b) a
fully executed original copy of the proposed Transfer document which contains
the applicable provisions of Section 19.1 and 19.1.1 above, the effective date
of which shall be at least twenty (20) days after the date on which Tenant shall
have furnished Landlord with all of the information required pursuant to
(a) above and which shall be conditioned on Landlord’s consent thereto, and
(c) an agreement in form and substance satisfactory to Landlord by Tenant to
indemnify Landlord against liability resulting from any claim made against
Landlord by the proposed Transferee or by any broker claiming a commission in
connection with the proposed Transfer. Tenant agrees to pay Landlord, as
Additional Rent, all actual reasonable costs incurred by Landlord in connection
with any actual or proposed Transfer, not to exceed $1,500 per Transfer plus any
fees payable to Landlord’s Mortgagee in connection with Mortgagee’s approval of
such Transfer.

19.9 Additional Terms and Conditions for Transfers. The following terms and
conditions shall be applicable to any Transfer:

(a) Regardless of Landlord’s consent, no Transfer shall release Tenant from
Tenant’s obligations hereunder or alter the primary liability of Tenant to pay
the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.

(b) Landlord may accept rent from any person other than Tenant pending approval
of a Transfer.

(c) The acceptance of rent, shall not constitute a waiver or estoppel of
Landlord’s right to exercise its rights and remedies for the breach of any of
the terms or conditions of this Section.

 

25



--------------------------------------------------------------------------------

(d) The consent by Landlord to any Transfer shall not constitute a consent to
any subsequent Transfer by Tenant or to any subsequent or successive Transfer by
an assignee or subtenant. However, Landlord may consent to subsequent Transfers
or any amendments or modifications thereto without notifying Tenant or anyone
else liable on the Lease and without obtaining their consent, and such action
shall not relieve such persons from liability under this Lease.

(e) In the event of any default under this Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else responsible for the performance of
this Lease, including any Transferee, without first exhausting Landlord’s
remedies against any other person or entity responsible therefor to Landlord, or
any security held by Landlord.

(f) Landlord’s written consent to any Transfer by Tenant shall not constitute an
acknowledgment that no default then exists under this Lease nor shall such
consent be deemed a waiver of any then existing default.

(g) The discovery of the fact that any financial statement relied upon by
Landlord in giving its consent to a Transfer was materially false, at Landlord’s
election, shall render Landlord’s consent null and void.

(h) Landlord shall not be liable under this Lease or under any Transfer document
to any Transferee.

(i) No Transfer document may be modified or amended without Landlord’s prior
written consent.

20. HOLDING OVER.

Tenant agrees to vacate the Premises at the end of the Term, and Landlord shall
be entitled to the benefit of all summary proceedings to recover possession of
the Premises at the end of the Term, as if statutory notice had been given. If
Tenant remains in possession of the Premises after the expiration of the Term,
such action shall not renew the Lease by operation of law and nothing herein
shall be deemed as a consent by Landlord to Tenant’s remaining in the Premises.
If Tenant fails to vacate the Premises as required, Landlord may consider Tenant
as a “Tenant-at-Will” liable for the payment of one-and-a-half times the Basic
Rent payable at the end of the Term plus the Additional Rent applicable to the
period of the holdover. In either event, all other covenants of this Lease shall
remain in full force and effect.

21. SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE.

This Lease is subject and subordinate to the liens of all mortgages, deeds of
trust and other security instruments now or hereafter placed upon the Premises,
the Building or the Premises upon which the Building is located or any portion
thereof entered into by Landlord or Landlord’s successors or predecessors in
interest from which Landlord’s, its successor’s or predecessor’s interest is
derived (said mortgages, deeds of trust and other security instruments, being
hereinafter referred to as “Mortgages” and the mortgagees, beneficiaries, and
secured parties thereunder from time to time being hereinafter called the
“Mortgagees”), and to any

 

26



--------------------------------------------------------------------------------

and all renewals, extensions, modifications, or refinancings thereof, without
any further act of the Tenant, subject to and conditioned upon the requirement
that in the event of a foreclosure of a Mortgage, public sale, deed in lieu of
foreclosure or other conveyance, this Lease shall not terminate and Tenant shall
not be disturbed in its possession of the Premises or its rights under this
Lease. Landlord and Tenant agree that, if any proceedings are brought for the
foreclosure of any of the Mortgages or if there is a public sale, deed in lieu
of foreclosure or other conveyance, Tenant shall attorn to the purchaser and
shall recognize the purchaser as the Landlord under this Lease, and make all
payments required hereunder to such new Landlord, conditioned upon and provided
that so long as Tenant is not in default, this Lease shall not terminate and
Tenant’s rights under this Lease and possession of the Premises shall not be
disturbed by such purchaser, transferee or any present or future Mortgagee. It
is agreed that the new Landlord may pursue its remedies against Tenant, if
Tenant is in default under this Lease beyond any applicable cure or grace
period. Notwithstanding anything contained herein to the contrary, any Mortgagee
may at any time subordinate the lien of its Mortgages to the operation and
effect of this Lease without obtaining the Tenant’s consent thereto, by giving
the Tenant written notice thereof, in which event this Lease shall be deemed to
be senior to such Mortgages without regard to the respective dates of execution
and/or recordation of such Mortgages and this Lease and thereafter such
Mortgagee shall have the same rights as to this Lease as it would have had were
this Lease executed and delivered before the execution of such Mortgages. This
subordination shall be self-operative, and no further instrument or act on the
part of Tenant shall be required to effectuate such subordination. In
confirmation thereof, Tenant shall promptly execute such further assurances as
may be requested, including, without limitation, the Subordination,
Non-Disturbance and Attornment Agreement attached hereto as Exhibit A.

22. ESTOPPEL CERTIFICATES.

Tenant agrees at any time, and from time to time, within fifteen (15) days after
Landlord’s written request, to execute, acknowledge and deliver to Landlord a
written instrument certifying: (a) that this Lease is unmodified and in full
force and effect (or if there shall then have been modifications, that the same
is in full force and effect as so modified, and setting forth such
modifications); (b) that Tenant has accepted possession of the Premises, the
date upon which the Term has commenced and the date of the expiration of the
Term of this Lease; (c) the dates to which Rent and other charges have been paid
in advance, if any; (d) whether or not, to the best knowledge of the signer of
such certificate, Landlord is then in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
in detail each such default of which the signer may have knowledge; (e) as to
any other matters as may be reasonably so requested; and (f) that it is
understood that such instrument may be relied upon by any prospective purchaser,
mortgagee, assignee or lessee of Landlord’s interest in this Lease, in the
Premises, or any portion or part thereof.

23. PEACEFUL AND QUIET POSSESSION.

Tenant, if and so long as it pays all Rent due hereunder, performs and observes
the other terms and covenants to be performed and kept by it as provided in this
Lease, shall have the peaceable and quiet possession of the Premises during the
Term free of any claims of Landlord or anyone lawfully claiming by, through or
under Landlord, subject, however, to the terms of this Lease any Mortgage
encumbering the Building or Premises and to matters of public record existing as
of the date of this Lease.

 

27



--------------------------------------------------------------------------------

24. LANDLORD’S ACCESS TO PREMISES.

Landlord and Landlord’s Agents may, during Tenant’s business hours, with
reasonable notice and with Tenant’s escort (except in cases of emergency wherein
no notice is required) and without incurring any liability to Tenant, other than
liability for personal injuries and damages resulting from the gross negligence
or willful misconduct of Landlord or its agents, enter the Premises to inspect
them or to make alterations or repairs or for any purpose which Landlord
considers necessary for the repair, operation, or maintenance of the Premises;
provided, however, that in the case of an emergency, Landlord may enter the
Premises at any time, and provided further that upon such entry, Landlord and/or
Landlord Agents shall use best efforts not to interfere with Tenant’s use of its
Premises. Tenant shall allow, upon 24 hour prior notice, the Premises to be
exhibited by Landlord (a) at any time to any representative of a lender or
insurance company or to any prospective purchaser of the Premises or Landlord’s
interest therein or (b) within twelve (12) months of the end of the Term to any
persons who may be interested in leasing the Premises. Landlord agrees not to
interfere with Tenant’s use of the Premises or its business. Landlord shall have
the right to inspect the Tenant’s internal audit records concerning secured
areas of the Premises for the purpose of confirming Tenant’s compliance with all
applicable health and safety laws and regulations.

25. COMPLIANCE WITH LEGAL REQUIREMENTS.

Tenant and Tenant’s Agents shall throughout the Term of this Lease, at its sole
cost and expense, promptly comply with all any and all federal, state or
municipal governments, and of the appropriate departments, commissions, boards
and officers thereof, as well as any and all notices, orders, rules and
regulations of the National Board of Fire Underwriters, or any other body now or
hereafter constituted and exercising similar functions (the “Applicable Laws”)
relating to the Premises or Tenant’s use of the Premises. Tenant will indemnify,
defend (at Landlord’s option) and save Landlord harmless from all penalties,
liabilities, damages, costs, expenses, suits, claims, and demands resulting from
Tenant’s or Tenant’s Agents’ failure or negligence in this respect. Within ten
(10) days after Tenant receives notice, Tenant shall advise Landlord in writing
and provide Landlord with copies (as applicable) of any notices, claims,
allegations or assertions alleging violation, non-compliance or non-conformance
with the Applicable Laws, including any claims made or threatened regarding such
non-compliance and relating to any portion of the Premises; or any governmental
or regulatory actions or investigations instituted or threatened regarding such
non-compliance with Applicable Laws and relating to any portion of the Premises.

26. BROKERS, COMMISSIONS, ETC.

Landlord and Tenant acknowledge, represent and warrant each to the other that,
no broker or real estate agent brought about or was involved in the making of
this Lease and that no brokerage fee or commission is due to any other party as
a result of the execution of this Lease. Each of the parties hereto agrees to
indemnify and hold harmless the other against any claim by any broker, agent or
finder based upon the execution of this Lease and predicated upon a breach of
the above representation and warranty.

 

28



--------------------------------------------------------------------------------

27. RIGHT OF FIRST REFUSAL.

If Landlord makes a bona fide offer to a third party, or receives a bona fide
offer from a third party which is acceptable to Landlord, for sale or transfer
of the Premises, or an interest therein (a “Purchase Offer”), Landlord shall
notify Tenant of the sale or transfer, the name of the offerer, the offered
consideration and provisions of the Purchase Offer. Within five (5) business
days after receipt of Landlord’s notice, Tenant may elect by notice to Landlord
(the “Election Notice”) to purchase the Premises or an interest therein for the
consideration and upon substantially the same terms as the other provisions
stated in the Purchase Offer; except that (a) the purchase and sale shall close
the later of thirty (30) days after Tenant elects to purchase or the date agreed
upon by the offerer and (b) Tenant shall deliver to Landlord simultaneously with
the Election Notice Tenant a $250,000 earnest money deposit, non-refundable to
Purchaser except that the deposit shall be returned to Purchaser if
(i) Purchaser terminates the purchase and sale agreement in accordance with the
terms and conditions set forth in the Purchase Offer with respect to termination
of the Purchase Offer, (ii) closing does not timely occur due to Seller default,
or (iii) the purchase and sale agreement is terminated in the event of a
casualty or condemnation. Such deposit shall be applied toward the purchase
price at closing. Should Tenant fail to exercise this right within the time and
in the manner required above, or waives such right in writing, Landlord shall be
free to consummate the sale or transfer to the named offerer for the
consideration and upon the other provisions set forth in Landlord’s notice to
Tenant; however, Landlord agrees that such sale or transfer shall be subject to
the provisions of this Lease, including this right of first refusal. If such
sale or transfer is not consummated within six (6) months after the expiration
of the earlier of the date Tenant fails to exercise its right as hereinabove
required or the date Tenant waives such right in writing, the rights granted to
Tenant in this Section shall once again apply to the offer described above as
well as to any new offer.

28. MISCELLANEOUS.

28.1. Separability. If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

28.2. Applicable Law. This Lease shall be given effect and construed by
application of the laws of the Commonwealth of Virginia, and any action or
proceeding arising hereunder shall be brought in the courts sitting in
Chesterfield County, Virginia.

28.3. Authority. Tenant and Landlord represent and warrant, respectively, that
each is duly organized and validly existing as an entity in Virginia, that this
Lease has been authorized by all necessary parties, is validly executed by an
authorized officer or agent of Tenant and Landlord, respectively, and is binding
upon and enforceable against Tenant and Landlord, respectively, in accordance
with its terms.

 

29



--------------------------------------------------------------------------------

28.4. Modifications to Lease. If, in connection with the procurement,
continuation or renewal of any financing of the Premises, a lender or Mortgagee
shall request reasonable modifications of this Lease as a condition of such
financing, Tenant will not unreasonably withhold or delay its consent thereto,
provided that such modifications do not increase the obligations of Tenant under
this Lease or adversely affect any rights of Tenant or decrease the obligations
of Landlord under this Lease. In the event of any default by Landlord hereunder,
the Tenant shall give written notice of such default to the lender or Mortgagee
prior to its exercise of any rights hereunder. The lender or Mortgagee shall
have the right but not the obligation, within the time periods set forth in
Section 18 above, to pay any taxes and assessments, make any repairs and
improvements, make any deposits or do any other act or thing required of the
Landlord by the provisions of this Lease, and all payments so made, and all
things so done and performed by the lender or Mortgagee shall be as effective to
prevent the Landlord’s rights from being forfeited or adversely affected because
of such default as if it had been done and performed by the Landlord.

28.5. Integration of Agreements. This writing is intended by the parties as a
final expression of their agreement and is a complete and exclusive statement of
its terms, and all negotiations, considerations and representations between the
parties hereto are incorporated herein. No course of prior dealings between the
parties or their agents shall be relevant or admissible to supplement, explain,
or vary any of the terms of this Lease. Acceptance of, or acquiescence to, a
course of performance rendered under this Lease or any prior agreement between
the parties or their agents shall not be relevant or admissible to determine the
meaning of any of the terms or covenants of this Lease. Other than as
specifically set forth in this Lease, no representations, understandings or
agreements have been made or relied upon in the making of this Lease. This Lease
can only be modified by a writing signed by each of the parties hereto.

28.6. Third Party Beneficiary. Nothing contained in this Lease shall be
construed so as to confer upon any other party the rights of a third party
beneficiary.

28.7. Captions; Gender. The captions used in this Lease are for convenience only
and do not in any way limit or amplify the terms and provisions hereof. As used
in this Lease and where the context so requires, the singular shall be deemed in
include the plural and the masculine shall be deemed to include the feminine and
neuter, and vice-versa.

28.8. Successors and Assigns. The terms, provisions and covenants contained in
this Lease shall apply to, inure to the benefit of, and be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns.

28.9. Joint and Several Liability. If two or more individuals, corporations,
partnerships, limited liability companies or other business associations (or any
combination of two or more thereof) shall sign this Lease as Tenant, the
liability of each such individual corporation, partnership, limited liability
company or other business association to pay Rent and perform all other
obligations hereunder shall be deemed to be joint and several. In like manner,
if the Tenant named in this Lease shall be a partnership, limited liability
company or other business association, the members of which are, by virtue of
statute or general law, subject to personal liability, the liability of each
such member shall be joint and several.

 

30



--------------------------------------------------------------------------------

28.10. Notices. All notices, demands, and requests required under this Lease
shall be in writing. All such notices, demands and requests shall be deemed to
have been properly given if sent by hand delivery, national overnight express
mail carrier or United States registered or certified mail, return receipt
requested, postage prepaid, addressed to Landlord or to Tenant, at the addresses
listed in Section 1.4 of this Lease. Either party may designate a change of
address by written notice to the other party, in the manner set forth above.
Notice, demand and requests which shall be served by registered or certified
mail in the manner aforesaid, shall be deemed to have been given at the time of
mailing.

28.11. Effective Date of this Lease. Unless otherwise expressly provided, all
terms, conditions and covenants by Tenant contained in this Lease shall be
effective as of the date set forth in the first paragraph on Page 1 of the Lease
unless no date is referenced, then on the date Landlord executes this Lease, in
accordance with the terms of this Lease.

28.12. Mortgagee’s Performance. Tenant shall accept the timely performance of
any of Landlord’s obligations hereunder by any Mortgagee relating to the
financing of the Premises, provided that the Mortgagee’s performance is in
accordance with the terms of this Lease.

28.13. Mortgagee’s Liability. No Mortgagee relating to the financing of the
Premises not in possession of the Premises shall have any liability whatsoever
hereunder.

28.14. Amendment. This Lease may be amended by and only by an instrument
executed and delivered by each party hereto.

28.15. No Joint Venture. Any intention to create a joint venture or partnership
relationship between the parties hereto is hereby expressly disclaimed.

28.16. Zoning Approvals. Anything herein elsewhere contained to the contrary,
this Lease and all the terms, covenants, and conditions hereof are in all
respects subject and subordinate to all zoning restrictions affecting the
Premises, and Tenant agrees to be bound by such restrictions. Landlord further
does not warrant that any license or licenses, permit or permits, which may be
required for the business to be conducted by Tenant on the Premises will be
granted, or, if granted, will be continued in effect or renewed, and any failure
to obtain such license or licenses, permit or permits, or any revocation thereof
or failure to renew the same, shall not release the Tenant from its obligations
under this Lease. This Lease and the rights and obligations of the parties
hereto, shall be interpreted, construed and enforced in accordance with the laws
of the Commonwealth of Virginia.

28.17. Force Majeure. In the event that Landlord or Tenant (except with respect
to any monetary payment due from Tenant) shall be delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock outs, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws and regulations, riots, insurrection, war,
or other reason of a like nature, not the fault of the Landlord or Tenant, in
performing work or doing acts required under the terms of this Lease, then
performance of such act shall be excused for the period of the delay and the
period for performance of an such acts shall be extended for a period equivalent
to the period of such delay.

 

31



--------------------------------------------------------------------------------

28.18. Landlord’s Limitation on Liability. Anything contained in this Lease to
the contrary notwithstanding, Tenant agrees that Tenant shall look solely to the
estate and property of Landlord in the Premises for the collection of any
judgment or other judicial process requiring the payment of money by Landlord
for any default or breach by Landlord under this Lease, subject, however, to the
prior rights of any mortgagee of the Premises. No other assets of Landlord or
any partners, shareholders, or other principals of Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of Tenant’s
claim.

28.19. Time of Essence. After commencement of the Lease Term, time is of the
essence in this Lease.

28.20. Attorneys’ Fees. If either Landlord or Tenant commences, engages in, or
threatens to commence or engage in any legal action against the other party
(including, but without limitation, litigation or arbitration) arising out of or
in connection with the Lease or the Premises (including, but without limitation
(a) the enforcement or interpretation of either party’s rights or obligations
under this Lease (whether in contract, tort or both) or (b) the declaration of
any rights or obligations under this Lease), the prevailing party shall be
entitled to all reasonable expenses incurred as a result of such action,
including but not limited to, reasonable attorneys’ fees, expert fees,
professional fees and related costs and expenses, said amounts to be immediately
paid to the prevailing party. For the purposes of this Section, the term
“prevailing party” shall mean the party which obtains a final judgment (beyond
any possibility of appeal) or a final determination by a arbitrator against the
other party as determined by the court in the legal action or the arbitrator in
the arbitration. For legal actions or proceedings which are settled between the
parties prior to a final judgment or final decision by a court or arbitrator,
the “prevailing party” shall be the party who prevails in the settlement
agreement according to the settlement.

28.21. Tenant’s Statement. Within ninety (90) days after Landlord’s written
request, Tenant shall furnish Landlord with a copy of its most recent annual
financial statement reviewed and certified by an officer of the Tenant. It is
mutually agreed that the Landlord may deliver a copy of such statements to its
Mortgagee, lender or prospective purchaser of Landlord or Landlord’s interest in
the Premises and that Landlord’s authorized representative may review such
statements, but otherwise, Landlord shall treat such statements and information
contained therein as confidential.

28.22. Headings. The headings of the sections and subsections hereof are
provided herein for convenience of reference only, and shall not be considered
in construing the contents of such sections or subsections.

28.23. Waste or Nuisance. Tenant shall not commit or suffer to be committed any
waste upon the Premises or any nuisance or other act or thing which may disturb
the quiet enjoyment the quiet enjoyment of any person outside the Premises in
contravention of such person’s legal rights.

 

32



--------------------------------------------------------------------------------

28.24. Corporate Approval. If Tenant is a corporation, Tenant covenants and
warrants that it has the requisite corporate approval to enter into and execute
this Lease.

28.25 Recordation. Either party may request that the other party execute a
memorandum or short form lease for recording, containing the name of the
parties, the legal description and term of the Lease, and the party being asked
to execute must do so within fifteen (15) days of such written request. The
party requesting the memorandum shall pay all of the costs (including any
transfer taxes and recordation taxes) payable in connection with the preparation
of the memorandum and the recordation.

28.26 Effect of Delivery. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery does not constitute an offer to
Tenant or an option to lease. This Lease shall not be effective until a copy has
been executed by both Landlord and Tenant.

[BALANCE OF PAGE INTENTIONALLY BLANK

SIGNATURES APPEAR ON NEXT PAGE]

 

33



--------------------------------------------------------------------------------

SIGNATURE PAGE TO LEASE AGREEMENT

IN WITNESS WHEREOF the parties hereto have executed this Lease under their
respective seals as of the day and year first above written.

 

TENANT: Bostwick Laboratories, Inc. By:  

 

  David G. Bostwick   Chief Executive Officer LANDLORD: Commonwealth
Biotechnologies, Inc. By:  

 

  Richard J. Freer, Ph.D.   Chief Operating Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

Return after recording to:

Branch Banking and Trust Company

                                    ,  NC

Attn:

 

STATE OF NORTH CAROLINA

COUNTY

OF

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

THIS AGREEMENT is made as of this     day of    , 20    , among        ,
a        (“Tenant”),        , a        (“Landlord”), and BRANCH BANKING AND
TRUST COMPANY, a North Carolina banking corporation (“Bank”).

RECITALS:

1. By that Lease Agreement dated    , 20    (“Lease”), Tenant leased from
Landlord the property described on Exhibit A attached hereto and incorporated
herein by reference (“Property”).

2. The Bank has made or agreed to make a loan to the Landlord in the principal
amount of $         to be secured by a deed of Trust encumbering the Property
(“Deed of Trust”).

3. The Tenant and the Bank desire to confirm their understanding with respect to
the Lease and the Deed of Trust.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained, the Bank and the Tenant agree and covenant as follows:

1. So long as the Tenant is not in default (beyond any cure period) in the
payment of rent or additional rent or in the performance of any of the terms,
covenants or conditions of the Lease, or is not in default under this Agreement,
the Tenant’s possession of Property described in the Lease and the Tenant’s
rights and privileges under the Lease, or any extensions or renewals which may
be effected in accordance with any option in the Lease, shall not be diminished
or interfered with by the Bank and the Tenant’s occupancy of the Property shall
not be disturbed by the Bank for any reason whatsoever during the term of the
Lease or any extensions or renewals thereof.

 

A-1



--------------------------------------------------------------------------------

2. If the interests of the Landlord are transferred to and owned by the Bank by
reason of foreclosure or other proceedings brought by it or by any other manner,
and the Bank succeeds to the interest of the Landlord under the Lease, the
Tenant shall be bound to the Bank under all of the terms, covenants and
conditions of the Lease for the balance of the term remaining and any extensions
or renewals which may be effected in accordance with any option in the Lease,
with the same force and effect as if the Bank were the Landlord under the Lease.
The Tenant does hereby attorn to the Bank as its Landlord, such attornment to be
effective and self-operative without the execution of any further instruments on
the part of either of the parties immediately upon the Bank succeeding to the
interest of the Landlord under the Lease. The Tenant, however, shall be under no
obligation to pay rent to the Bank, as the Landlord, pursuant to this Agreement
until the Tenant has received notice from the Bank that it has succeeded to the
interests of the Landlord under the Lease, or that the Bank has exercised its
rights under any assignment of leases and rents from Landlord.

3. If the Bank should succeed to the interest of the Landlord under the Lease,
the Bank shall be bound to the Tenant under all terms, covenants and conditions
of the Lease, and the Tenant shall, from and after the Bank’s succession to the
interest of the Landlord under the Lease, have the same remedies against the
Bank for the breach of an agreement contained in the Lease that the Tenant might
have had under the Lease against the Landlord if the Bank had not succeeded to
the interest of the Landlord. The Bank, however, shall not be:

(a) liable for any act or omission of any prior landlord (including the
Landlord); or

(b) subject to any offsets or defenses which the Tenant might have against any
prior landlord (including the Landlord) unless Bank has received prior written
notice thereof from Tenant; or

(c) bound by any rent or additional rent which the Tenant might have paid for
more than the current month to any prior landlord (including the Landlord); or

(d) bound by any amendment or modification of the Lease made without the Bank’s
consent; or

(e) obligated to construct or finish the construction of any improvements on the
Property, unless it expressly assumes such obligation in writing after it
succeeds to the interest of the Landlord under the Lease.

4. The Lease now is, and shall at all times continue to be subject and
subordinate to the Deed of Trust and to any and all renewals, modifications and
extensions thereof, but any and all such renewals, modifications and extensions
shall be subject to and entitled to the benefits of the terms of this Agreement.
The Tenant agrees to execute such other and further appropriate estoppel
certificates as may be requested by the Bank in connection with any such
renewals, modifications, and extensions.

 

A-2



--------------------------------------------------------------------------------

5. The Tenant and Landlord shall not agree to any alteration, modification,
amendment, waiver or termination of the Lease without providing notice to the
Bank of the same.

6. The Tenant shall notify the Bank, by registered or certified mail, return
receipt requested, of any default under the Lease on the part of the Landlord
which would entitle the Tenant to cancel the Lease or to abate the rent payable
thereunder, and agrees that notwithstanding any provision of the Lease, no
notice of the cancellation thereof, nor any abatement shall be effective unless
the Bank has received notice and has failed, within 30 days of the receipt
thereof, to cure such default, or if such default is of a nature which requires
a greater length of time to cure, has failed to commence and to diligently
prosecute the cure of the Landlord’s default which gave rise to such right of
cancellation or abatement.

7. Except in strict compliance with all applicable environmental laws and
regulations, the Tenant shall not use the Property for any activities involving,
directly or indirectly, the use, generation, treatment, storage or disposal of
any hazardous or toxic chemical, material, treatment, or waste, and Tenant shall
indemnify and hold Landlord and Bank harmless from any and all costs, expenses,
losses, actions, suits, claims, judgments, and any other liability whatsoever,
including without limitation, attorneys’ fees and costs, in connection with a
breach by Tenant of any federal, state or local environmental protection laws
and regulations.

8. All notices hereunder shall be in writing and shall be sufficient if sent by,
first-class registered or certified mail, postage prepaid, return receipt
requested as follows:

If to the Bank:

 

Branch Banking and Trust Company

     

 

     

                                    , NC

     

Attn:

     

 

If to the Tenant:

     

 

     

 

     

 

     

or to such other addresses of which notice has been given as provided above.

9. This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties hereto.

10. This Agreement may be recorded by the Tenant only with the prior written
consent of the Bank.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

      BANK:         BRANCH BANKING AND TRUST COMPANY   [CORPORATE SEAL]        
  Attest:         By:  

 

    By:  

 

  Title:  

 

    Title:  

 

      TENANT: (If an Individual)      

 

  (SEAL)       Enter Name        

 

  (SEAL) [CORPORATE SEAL]     Enter Name   Attest:     TENANT: (If a
Corporation)   By:  

 

    By:  

 

    Enter Name       Enter Name               Title:       Title:          
TENANT: (If a Partnership)          

 

  (SEAL)         Enter Name                               By:  

 

  (SEAL)         Enter Name                     Title:   General Partner        
LANDLORD: (If an Individual)          

 

  (SEAL)         Enter Name                      

 

  (SEAL) [CORPORATE SEAL]       Enter Name              

 

A-4



--------------------------------------------------------------------------------

Attest:     LANDLORD: (If a Corporation)   By:  

 

    By:  

 

  (SEAL)   Enter Name       Enter Name   Title:       Title:           LANDLORD:
(If a Partnership)          

 

  (SEAL)         Enter Name         By:  

 

  (SEAL)         Enter Name         Title:   General Partner  

For an Individual

 

STATE OF NORTH CAROLINA COUNTY OF                                               

I,                                 , a Notary Public, do hereby certify that
                                , an individual, Grantor, personally appeared
before me this day and acknowledged that (s)he voluntarily signed this Document
for the purposes stated therein.

 

Witness my hand and official stamp or notarial seal, this          day of
                    , 20        .

 

(SEAL)  

 

   (SEAL)   Notary Public      My Commission Expires:   

 

  

 

A-5



--------------------------------------------------------------------------------

For a Corporation:

STATE OF NORTH CAROLINA

COUNTY OF                                              

I,                         , a Notary Public, do hereby certify that
                        , Grantor personally came before me this day and
acknowledged that (s)he is the                          of
                                        , a corporation, Grantor, and that (s)he
in such representative capacity voluntarily signed this Document for the
purposes stated therein.

Witness my hand and official stamp or notarial seal this          day of
        , 20    .

 

(SEAL)   

 

   (SEAL)    Notary Public          My Commission Expires:   

 

  

For a Partnership/LLC/LLP

STATE OF NORTH CAROLINA

COUNTY OF                                              

I,                                 , a Notary Public, do hereby certify that
                                , Grantor personally came before me this day and
acknowledged that (s)he is the                                  (indicate
whether general partner, manager or managing member) of
                                    , a
                                        , Grantor, and that (s)he in such
representative capacity voluntarily signed this Document for the purposes stated
therein.

Witness my hand and official stamp or notarial seal this          day of
                , 20        .

 

(SEAL)   

 

   (SEAL)    Notary Public          My Commission Expires:   

 

  

 

A-6



--------------------------------------------------------------------------------

The foregoing or annexed certificate(s) of
                                                                 , Notary(ies)
Public, has(have) been verified to have the signature, commission expiration
date, and official seal, if required. This instrument and this certificate are
duly registered at the date and time and in the Book and Page shown on the first
page hereof.

 

  REGISTER OF DEEDS     COUNTY   

                                                                

  FOR  

                                     

    

By:  

 

   Deputy/Assistant – Register of Deeds.

 

A-7